Citation Nr: 1530676	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded these claims in May 2012 and again in September 2014 for further development.  They now return for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claims must be remanded so as to ensure substantial compliance with the Board's prior remand directives.

Specifically, there has not been substantial compliance with the Board's September 2014 remand directives, which instructed that the VA examiners provide supplemental opinions regarding the nexus between the Veteran's low back condition(s) and his service as well as the Veteran's hypertension and his service-connected psychiatric disability.

Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As stated in the Board's September 2014 Remand, an opinion was required as to the likelihood that any back disorder present during the period of the claim is related to the Veteran's service.  The November 2014 VA supplemental opinion only discusses the Veteran's current diagnosis of mild multilevel lumbar degenerative disc disease.  However, the record contains evidence that other back disorders are present or were present during the time period on appeal.  For example, a March 2010 VA treatment record diagnoses the Veteran with diffuse mild degenerative joint disease of the lumbar spine based on a lumbar spine x-ray.  In addition, the May 2012 VA examination report reflects that the Veteran has arthritis of the lumbar spine.  Thus, nexus opinions are necessary for all lower back disorders present during the period of this claim.

In addition, the Board's September 2014 Remand required that the VA examiner address the credible lay testimony of the Veteran and his wife as to the presence of his back symptoms ever since service.  In the November 2014 VA supplemental opinion, the VA examiner stated that "a subjective statement of chronic pain does not support service connection."  This opinion is not sufficient to allow the Board to make an informed decision on this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  Thus, a further opinion which adequately addresses the lay testimony in the record must be obtained.

As to the hypertension claim, the Board's September 2014 remand discussed that the May 2012 VA psychiatric examination was insufficient, in part, because the examiner did not discuss the particularities of the Veteran's psychiatric symptoms or his treatment related to high blood pressure.  The October 2014 VA supplemental opinion states that "[w]hile it may be hypothesized that this particular [V]eteran's hypertension could have been caused by or aggravated by his chronic PTSD, there is insufficient evidence in his clinical records to substantiate such a causal relationship without resorting to medical speculation. Therefore, it may be reasonably clinically concluded that it is less likely than not that the [V]eteran's hypertensive disease has either been caused by or aggravated beyond its natural course by his service-connected PTSD."  Again, this opinion did not discuss the Veteran's symptoms and treatment.  Thus, there has not been substantial compliance with the Board's prior remand directives, and a further VA opinion is necessary.

Finally, as the case must be remanded for the foregoing reasons, efforts should be undertaken to ensure that the Veteran's updated VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated since September 2014.

2.  Thereafter, obtain a supplemental nexus opinion as to any lower back disorder present during the period of this claim.  In regard to EACH diagnosed low back condition, the clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The clinician must adequately address the Veteran's in-service clinical records showing reports of pain, the post-service VA examination of the lumbar spine in April 1981, the VA treatment records dating since 2002, and the credible lay statements of the Veteran and his wife as to the existence of symptoms ever since service.

An examination of the Veteran is not necessary unless deemed so by the clinician in order to provide an opinion.

The claims file and a copy of this Remand must be made available to and reviewed by the clinician.

The clinician must provide a complete rationale for all opinions and conclusions reached.

3.  Obtain a supplemental nexus opinion as to the Veteran's hypertension.  The clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was either (i) caused by or (ii) aggravated (permanently worsened) by his service-connected psychiatric disability.

The clinician must adequately address the Veteran's symptoms and treatment.

An examination of the Veteran is not necessary unless deemed so by the clinician in order to provide an opinion.

The claims file and a copy of this Remand must be made available to and reviewed by the clinician.

The clinician must provide a complete rationale for all opinions and conclusions reached.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




